Citation Nr: 1218149	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-00 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine condition.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 1979.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the RO in Waco, Texas.

In July 2010, the Veteran presented testimony at a hearing conducted by RO personnel.  In March 2012, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Waco, Texas.  Transcripts of both hearings are associated with the claims file.

The Board notes that, while the RO adjudicated service connection for PTSD, the Board has characterized the issue more broadly as service connection for an acquired psychiatric condition, to include PTSD.  This is because the record includes psychiatric diagnoses other than PTSD, and the Veteran relates that he experienced psychiatric symptomatology in service and since service.  A claimant who has no special medical expertise may testify as to the symptoms he can observe, but is generally not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In other words, the Veteran's self diagnosis is not competent evidence with which to limit his claim solely to service connection for PTSD.  A liberal reading of his claim includes service connection for any current acquired psychiatric condition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Based on the Veteran's testimony as to initial VA treatment of his back and psychiatric conditions, it appears likely that there are outstanding pertinent VA treatment records in this case.  At present, VA treatment records associated with the claims file only extend back to March 2008, with the exception of a single treatment record in February 2006, which was for bronchitis.  The Veteran testified at the RO hearing that he was diagnosed with PTSD by VA in 2006 at the Fort Worth VA outpatient clinic.  He has also testified that he was treated by VA for back complaints beginning in 2005.  An October 2008 mental health consultation appears to support the existence of earlier treatment records, as the examiner referred to a December 15, 2004 PTSD screen.  The examiner noted that she reviewed electronic records in CPRS.  Based on these references, the Board finds it likely that there are earlier pertinent VA treatment records that have not been associated with the claims file or with the Veteran's Virtual VA file.  The Board has reviewed the Virtual VA record in this case.  While it does contain VA outpatient records not currently in the claims file, those records are from December 2008 and subsequent periods, up to February 2011.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that a November 2008 VA mental health record reveals that the Veteran had applied for benefits from the Social Security Administration (SSA).  It does not appear that records have ever been requested from them.  

When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  The duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Board denied an application to reopen a claim for service connection for schizophrenia.  The Board acknowledged the existence of outstanding records held by SSA, but concluded that the records would be irrelevant, as the veteran was awarded SSA disability benefits years after service (suggesting that any records held by SSA would relate only to the severity of the psychiatric disorder).  The United States Court of Appeals for Veterans Claims (the CAVC) held that VA was nevertheless required to request the records from SSA, as SSA's award of benefits was based on the same condition for which the veteran was now seeking service connection, and in light of the possibility that SSA records could contain relevant evidence, including medical opinions as to the etiology of the condition.  Quartuccio, 16 Vet. App. at 187-88.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to records from other Federal agencies, such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

The Board also finds that medical examinations and opinions are necessary to resolve service connection for a psychiatric condition, to include PTSD and a lumbar spine disability.  In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability, it is uncontroverted that the Veteran has been diagnosed with an acquired psychiatric condition.  The VA outpatient records show diagnoses of schizoaffective disorder, depressed type, major depressive disorder with psychotic features, in addition to drug and alcohol dependence and substance induced psychotic disorder.  Concerning the question of in-service disease or injury, the Veteran has testified that he experienced similar symptoms in service and after service.  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed psychiatric condition and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).   

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of psychiatric symptoms in service, the Veteran's reported history of psychiatric symptoms, and the current psychiatric diagnoses, the Board finds that a VA examination with medical nexus opinion is required to determine whether any current psychiatric condition is causally related to service.  

As for the claimed lumbar spine disability, the Veteran testified that he was receiving current VA treatment for a chronic back disability and there is a notation of a complaint of back pain in service.  A medical opinion should be obtained to determine the current diagnosis and etiology of the claimed back condition.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary to obtain any decisions and supporting medical records from the SSA regarding the Veteran's application for disability benefits, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Associate any records received with the claims file, as well as any negative responses to requests for records.  

2.  Make as many requests as are necessary to obtain any outstanding VA treatment records, dated prior to 2008 and from February 2011 to the present, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  Associate any records received with the claims file, as well as any negative responses to requests for records. 

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his psychiatric conditions.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of psychiatric symptoms in service.  For the purposes of the examination, the Veteran's service treatment records do not show treatment for psychiatric complaints in service; psychiatric clinical findings were normal at service separation; however, on the report of medical history at service separation, the Veteran reported a history of nervous trouble and elaborated that he was a nervous individual.  The examiner found that no treatment was indicated or sought.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current psychiatric condition is causally or etiologically related to the Veteran's active service.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors, supporting the diagnosis.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  If, and only if, the VA psychiatric examination or the additional records obtained in the steps above results in a diagnosis of PTSD, determine whether the record contains sufficient detail to verify the occurrence of the Veteran's reported stressor of witnessing the aftermath of a bus accident in the Philippines.  If there is not sufficient detail, include certification of this finding in the claims file.  

5.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his back condition.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the Veteran's reported history of a back injury in service.  For the purposes of the examination, the Veteran's service treatment records show a December 12, 1978 complaint of pain in the upper back for one day after digging a ditch.  The Veteran's spine was clinically normal at service separation, and the Veteran reported no history of recurrent back pain.  The Veteran now contends that he fell off the back of a fire truck during service and has experienced back pain ever since.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any current lumbar spine condition is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

6.  Readjudicate service connection for an acquired psychiatric condition, to include PTSD and service connection for a lumbar spine condition.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


